Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-15 rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Patent Pub. No. 2010/0096078) of record, in view of Ito (U.S. Patent Pub. No. 2011/0155438) of record.
	Regarding Claim 1
	FIG. 6 of Nakamura discloses a substrate (17) for an electronic device, comprising: a first layer included in a first side of the substrate, the first layer including dielectric material (upper 12), wherein the first layer includes a first interconnect (horizontal portion of upper 24 above upper 23) coupled with a first via (vertical portion of upper 24), wherein: the first via is tapered from a first end to a second end, wherein the second end of the first via is larger than the first end; the first interconnect is 
Nakamura fails to disclose “the first sidewall is angled with respect to the second sidewall”.
	FIG. 1 of Ito discloses a similar substrate, comprising a first interconnect (42) having a first interconnect profile, wherein the first interconnect profile is trapezoidal in shape. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Ito, such that the first sidewall is angled with respect to the second sidewall. The ordinary artisan would have been motivated to modify Nakamura in the above manner for the purpose of allowing reliable connection (Para. 8 of Ito).

	Regarding Claim 2
	FIG. 1 of Ito discloses the first interconnect (42) is trapezoidal in shape. FIG. 6 of Nakamura discloses the second interconnect profile is rectangular in shape.

	Regarding Claim 3
	FIG. 1 of Ito discloses a footprint of the first interconnect (42) is greater than a footprint of the second interconnect (26).

	Regarding Claim 4
	Modified Nakamura discloses the first sidewall is angled with respect to a surface of the substrate, and the second sidewall is perpendicular to the surface of the substrate.

	Regarding Claim 5
	FIG. 1 of Ito discloses the first via (directly below 42) is tapered in an opposite direction to the first sidewall.

	Regarding Claim 6
	FIG. 6 of Nakamura discloses a substrate core (15+10), wherein: the first layer is located on a first side of the core; the second layer is located on a second side of the core; the first end of the first via is proximate the first side of the core; and the third end of the second via is proximate the second side of the core.

	Regarding Claim 9
	FIG. 6 of Nakamura discloses the first interconnect (horizontal portion of upper 24 above upper 23) is exposed on a first surface of the substrate, and the second 

	Regarding Claim 10
	FIG. 6 of Nakamura discloses a substrate for an electronic device, comprising: a substrate core (15+10) having a first side and a second side; a first layer (upper 12) located on a first side of the substrate core, the first layer including dielectric material, wherein the first layer includes a first set of interconnects having a first interconnect (horizontal portion of upper 24 above upper 23), wherein: the first interconnect is coupled with a first via; the first via (vertical portion of upper 24) is tapered from a first end to a second end, wherein: the first end is proximate the substrate core; and the second end is larger than the first end; the first interconnect is coupled with the second end of the first via; and the first interconnect includes a first sidewall; a second layer (lower 12) located on a second side of the substrate core, the second layer including dielectric material, wherein the second layer includes a second set of interconnects_ having a second interconnect (horizontal portion of lower 24 below lower 23), wherein: the second interconnect is coupled with a second via (vertical portion of lower 24); the second via is tapered from a third end to a fourth end, wherein: the third end is proximate the substrate core; and the fourth end is larger than the third end; the second interconnect is coupled with the fourth end of the second via; the second layer is included in a second side of the substrate; and wherein the second interconnect includes a second sidewall.

	FIG. 3 of Ito discloses a similar substrate, comprising a first interconnect (42) having a first interconnect profile, wherein the first interconnect profile is trapezoidal in shape. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Ito, such that the first sidewall is angled with respect to the second sidewall. The ordinary artisan would have been motivated to modify Nakamura in the above manner for the purpose of allowing reliable connection (Para. 8 of Ito).

	Regarding Claim 11
	FIG. 1 of Ito discloses the first interconnect (42) is trapezoidal in shape. FIG. 6 of Nakamura discloses the second interconnect profile is rectangular in shape.

	Regarding Claim 12
	Modified Nakamura discloses the first sidewall is angled with respect to a surface of the substrate, and the second sidewall is perpendicular to the surface of the substrate.

	Regarding Claim 13
	FIG. 6 of Nakamura discloses the first set of interconnects includes a third interconnect; the second set of interconnects includes a fourth interconnect; the first 

	Regarding Claim 14
	FIG. 3 of Nakamura discloses the first interconnect (34) is in electrical communication with the second electrical interconnect (24).

	Regarding Claim 15
	FIG. 6 of Nakamura discloses the first layer is coupled with the first side of the substrate core; the second layer is coupled with the second side of the substrate core.

Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Ito, in view of Andry (U.S. Patent Pub. No. 2009/0280643).
	Regarding Claim 7
	Nakamura as modified by Ito discloses Claim 1, comprising a first conductive layer included in the first layer and a seed layer (10b) coupled to the dielectric material (12) of the first layer. 
Nakamura as modified by Ito fails to disclose “the conductive layer has a first grain structure”, “the seed layer has a second grain structure different than the first grain structure, a second conductive layer coupled to the seed layer, wherein the second conductive layer has third grain structure, and wherein the third grain structure is different than one or more of the first grain structure or the second grain structure”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Andry. The ordinary artisan would have been motivated to modify Nakamura in the above manner for the purpose of optimally filling via structure while retaining excellent conductive metal to dielectric adhesion (Para. 16 of Andry).
	
	Regarding Claim 8
	FIG. 6 of Nakamura discloses a seam is located at an interface between the seed layer (10b) and the first conductive layer (23).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Ito, in view of Shimizu (U.S. Patent Pub. No. 2015/0357276) of record.
	Regarding Claim 16
	Nakamura as modified by Ito discloses Claim 10. 
Nakamura as modified by Ito fails to disclose “a semiconductor die in electrical communication with the substrate”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Shimizu. The ordinary artisan would have been motivated to modify Nakamura in the above manner for the purpose of performing function (Para. 80 of Shimizu).

Claims 26 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Andry (U.S. Patent Pub. No. 2009/0280643).
	Regarding Claim 26
	FIG. 6 of Nakamura discloses a substrate (17) for an electronic device, comprising: a first layer included in a first side of the substrate, the first layer including: a first dielectric material (upper 12); a first interconnect including: a first conductive layer (10b); a seed layer (23) coupled to the first conductive layer; and a second conductive layer (horizontal portion of upper 24 above upper 23) coupled to the seed layer; and a second layer included in a second side of the substrate, the second layer including: a second dielectric material (lower 12); and a second interconnect including a conductive material (horizontal portion of lower 24 below lower 23).
Nakamura fails to disclose “a first conductive layer having a first grain structure”; “the seed layer has a second grain structure different than the first grain structure”; “the second conductive layer has third grain structure, and wherein the third grain structure is different than one or more of the first grain structure or the second grain structure”; “a second interconnect including a conductive material having the third grain structure”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Andry. The ordinary artisan would have been motivated to modify Nakamura in the above manner for the purpose of optimally filling via structure while retaining excellent conductive metal to dielectric adhesion (Para. 16 of Andry).

	Regarding Claim 34
	FIG. 3 of Nakamura discloses the first interconnect (34) is in electrical communication with the second electrical interconnect (24).

Claims 27-32 rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Andry, in view of Ito.
	Regarding Claim 27

Nakamura as modified by Andry fails to disclose “the first sidewall is angled with respect to the second sidewall”.
Nakamura fails to disclose “the first sidewall is angled with respect to the second sidewall”.
	FIG. 3 of Ito discloses a similar substrate, comprising a first interconnect (42) having a first interconnect profile, wherein the first interconnect profile is trapezoidal in shape. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Ito, such that the first sidewall is angled with respect to the second sidewall. The ordinary artisan would have been motivated to modify Nakamura in the above manner for the purpose of allowing reliable connection (Para. 8 of Ito).


	Modified Nakamura discloses the first sidewall is angled with respect to a surface of the substrate, and the second sidewall is perpendicular to the surface of the substrate.

	Regarding Claim 29
	FIG. 1 of Ito discloses the first via (directly below 42) is tapered in an opposite direction to the first sidewall.

	Regarding Claim 30
	FIG. 6 of Nakamura discloses a substrate core (15+10), wherein: the first layer is located on a first side of the core; the second layer is located on a second side of the core; the first end of the first via is proximate the first side of the core; and the third end of the second via is proximate the second side of the core.

	Regarding Claim 31
	Modified Nakamura discloses the first interconnect is trapezoidal in shape, and the second interconnect profile is rectangular in shape.

	Regarding Claim 32
	FIG. 6 of Nakamura discloses the second dielectric material (lower 12) is the same as the first dielectric material (upper 12).

Claim 33 rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Andry, in view of Shimizu.
	Regarding Claim 33
	Nakamura as modified Andry discloses Claim 26.
Nakamura as modified by Andry fails to disclose “a semiconductor die in electrical communication with the substrate”.
	FIG. 4 of Shimizu discloses a similar substrate, comprising a semiconductor die (81) in electrical communication with the substrate (11). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nakamura, as taught by Shimizu. The ordinary artisan would have been motivated to modify Nakamura in the above manner for the purpose of performing function (Para. 80 of Shimizu).

Response to Arguments
Applicant’s arguments with respect to Claim 1 and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892